Exhibit 10.3

 

EXECUTION VERSION

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”) is dated as of December 20, 2012 and
entered into by and among MGM Resorts International, a Delaware corporation
(“MGM Resorts”), MGM Grand Detroit, Inc., a Delaware corporation (“Detroit
Inc”), New PRMA Las Vegas, Inc., a Nevada corporation (“New PRMA”), Mirage
Resorts, Incorporated, a Nevada corporation (“Mirage Resorts”), Mandalay Resort
Group, a Nevada corporation (“Mandalay Resort”), and each Additional Pledgor
that may become a party hereto after the date hereof in accordance with
Section 16 hereof (each of MGM Resorts, Detroit Inc, New PRMA, Mirage Resorts,
Mandalay Resort and each Additional Pledgor being a “Pledgor” and collectively
“Pledgors”), and Bank of America, N.A., as Administrative Agent under the Credit
Agreement (as defined below) (in such capacity, together with its successors and
assigns, “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                    Each Pledgor is or may become the legal
and beneficial owner of certain shares of stock, partnership interests,
interests in Joint Ventures, limited liability company interests and other
equity interests (“Equity Interests”) in one or more Grantors of Mortgaged Real
Property (the Grantors owned by such Pledgor, the “Subject Grantors”).

 

B.                                    Administrative Agent and Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; all capitalized terms used herein without
definitions shall have the meanings assigned to such terms in such Amended and
Restated Credit Agreement) with MGM Resorts and MGM Grand Detroit, LLC, a
Delaware limited liability company (“Detroit” and, together with MGM Resorts,
the “Borrowers”), pursuant to which Lenders have made certain loans and
commitments and the L/C Issuers may issue certain Letters of Credit, subject to
the terms and conditions set forth in the Credit Agreement, to extend certain
credit facilities to the Borrowers.

 

C.                                    The Borrowers may from time to time enter,
or may from time to time have entered, into one or more Secured Hedge Agreements
with one or more Hedge Banks and one or more Secured Cash Management Agreements
with one or more Cash Management Banks, and it is desired that the obligations
of the Borrowers under the Secured Hedge Agreements and the Secured Cash
Management Agreements, together with all obligations of the Borrowers under the
Credit Agreement and the other Loan Documents, be secured hereunder.

 

D.                                    The Pledgors (other than MGM Resorts)
executed and delivered the Guaranty, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
in favor of Administrative Agent for the benefit of the Secured Parties,
pursuant to which each such Pledgor has guarantied the prompt payment and
performance when due of all obligations of the Borrowers under the Credit

 

--------------------------------------------------------------------------------


 

Agreement and all obligations of the Borrowers under the Secured Hedge
Agreements and the Secured Cash Management Agreements.

 

E.                                    It is a condition precedent to the initial
extensions of credit by Lenders under the Credit Agreement that Pledgors shall
have granted the security interests and undertaken the obligations contemplated
by this Agreement.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and the L/C
Issuers to issue Letters of Credit under the Credit Agreement, to induce the
Hedge Banks to enter into the Secured Hedge Agreements and to induce the Cash
Management Banks to enter into the Secured Cash Management Agreements, each
Pledgor hereby agrees with Administrative Agent as follows:

 

SECTION 1.                         Pledge of Security.  Each Pledgor hereby
pledges and assigns to Administrative Agent, and hereby grants to Administrative
Agent a security interest in, all of such Pledgor’s right, title and interest in
and to the following (the “Pledged Equity”):

 

(a)                                 effective upon receipt of the approval of
the applicable Gaming Authority, all Equity Interests in the Subject Grantors of
such Pledgor now or hereafter owned by such Pledgor, whether such Equity
Interests are classified as investment property or general intangibles under the
Uniform Commercial Code as in effect in the State of New York (“UCC”), including
all securities convertible into, and rights, warrants, options and other rights
to purchase or otherwise acquire, any Equity Interest, and including those owned
on the date hereof and described in Part A of Schedule I for such Pledgor, the
certificates or other instruments representing any of the foregoing and any
interest of such Pledgor in the entries on the books of any securities
intermediary pertaining thereto, and all distributions, dividends, and other
property received, receivable or otherwise distributed in respect of or in
exchange therefor;

 

(b)                                 to the extent not covered by clause
(a) above, all proceeds of any or all of the foregoing Pledged Equity.  For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when Pledged Equity or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, proceeds of any indemnity or guaranty payable to
Pledgors or Administrative Agent from time to time with respect to any of the
Pledged Equity.

 

Notwithstanding anything herein to the contrary, (x) in no event shall the
Pledged Equity include, and no Pledgor shall be deemed to have granted a
security interest in, any of such Pledgor’s rights or interests in or under any
Equity Interests in any of its Subject Grantors to the extent, but only to the
extent, that such a grant with respect to such Equity Interests would violate or
be prohibited under any applicable Gaming Law (collectively, the “Excluded
Property”); provided, however, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property); provided, further, that if and when any such
property shall cease to be Excluded

 

2

--------------------------------------------------------------------------------


 

Property, a Lien on and security interest in such property shall be deemed
granted therein and such property shall constitute Pledged Equity for purposes
hereof, (y) the maximum aggregate amount that is, or under any contingency may
be, secured at any time by any Principal Properties pursuant to this Agreement
and the other Principal Property Collateral Documents is Three Billion Three
Hundred Fifty Million Dollars ($3,350,000,000) (the “Principal Properties
Secured Amount”) and (z) the maximum aggregate amount of the Secured Obligations
that is, or under any contingency may be, secured at any time by this Agreement
and the other Detroit Collateral Documents shall be equal to the portion of the
Obligations which are actually borrowed or received by Detroit (the “Detroit
Secured Amount” and, together with the Principal Properties Secured Amount, the
“Secured Amounts”).  The limitation as to any Secured Amount includes any and
all principal, interest, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, rents, insurance premiums
and any other costs incurred to protect the Lien hereof and the other Principal
Property Collateral Documents, expenses incurred by reason of any default under
the terms hereof and thereof, and other amounts which are secured hereby or
thereby.  As used in this paragraph, “Principal Property Collateral Documents”
means this Agreement and each other present and future Collateral Document
granting a Lien upon a Principal Property (including the equity securities of
any Person which directly or indirectly owns a Principal Property) given to
directly or indirectly secure the obligations of any Pledgor or any other Loan
Party to Administrative Agent or the Secured Parties, “Principal Properties”
means the real estate, physical facilities and depreciable assets associated
with the Bellagio Hotel and Casino, The Mirage Casino Hotel, and the MGM Grand
Las Vegas, the equity or limited liability company interests owned by MGM
Resorts International or its subsidiaries in any Person that owns such
respective properties, and any Equity Interests or Indebtedness of any
Subsidiary of MGM Resorts International, and “Detroit Collateral Documents”
means this Agreement and each other present and future Collateral Document
granting a Lien upon any property or asset of Detroit given to directly or
indirectly secure the obligation of Detroit to Administrative Agent or the other
Secured Parties.

 

SECTION 2.                         Security for Obligations.  This Agreement
secures, and the Pledged Equity is collateral security for, the prompt payment
or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Secured
Obligations of each Pledgor.  “Secured Obligations” means, subject to
Section 11.20 of the Credit Agreement, all Obligations of each Pledgor under the
Loan Documents, the Secured Hedge Agreements (other than Excluded Swap
Obligations) and the Secured Cash Management Agreements, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Administrative Agent or any other Secured Party as a preference,
fraudulent transfer or otherwise, and all obligations of every nature of
Pledgors now or hereafter existing under this Agreement (including, without
limitation, interest and other amounts that, but for the filing of a petition in
bankruptcy with respect to any Borrower, any other Grantor or any Pledgor, would
accrue on such obligations, whether or not a claim is allowed against such
Pledgor for such amounts in the related bankruptcy proceeding).

 

3

--------------------------------------------------------------------------------


 

SECTION 3.                         Delivery of Pledged Equity.  All certificates
or instruments representing or evidencing the Pledged Equity shall be delivered
to and held by or on behalf of Administrative Agent pursuant hereto and shall be
in suitable form for transfer by delivery or, as applicable, shall be
accompanied by each Pledgor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Administrative Agent.  Upon the occurrence and during the
continuation of an Event of Default, Administrative Agent shall have the right,
without notice to Pledgors, to transfer to or to register in the name of
Administrative Agent or any of its nominees any or all of the Pledged Equity,
subject to the revocable rights specified in Section 7(a).  In addition,
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Equity for certificates or
instruments of smaller or larger denominations.

 

SECTION 4.                         Representations and Warranties.  Each Pledgor
represents and warrants as follows:

 

(a)                                 Due Authorization, etc. of Pledged Equity. 
Except as set forth on Schedule I, all of the Pledged Equity described on Part A
of Schedule I for such Pledgor has been duly authorized and validly issued and
is fully paid and non-assessable.

 

(b)                                 Description of Pledged Equity.  Except as
set forth on Schedule I, the Pledged Equity constitutes all of the issued and
outstanding Equity Interests in each issuer thereof, and there are no
outstanding warrants, options or other rights to purchase, or other agreements
outstanding with respect to, or property that is now or hereafter convertible
into, or that requires the issuance or sale of, any Pledged Equity.  Part A of
Schedule I for such Pledgor sets forth all of the Pledged Equity owned by such
Pledgor.

 

(c)                                  Ownership of Pledged Equity.  Such Pledgor
is the legal, record and beneficial owner of the Pledged Equity and its
interests in the Pledged Equity are free and clear of any Lien except for the
Permitted Encumbrances and other Liens permitted by Section 8.03 of the Credit
Agreement.

 

(d)                                 Governmental Authorizations.  Except as set
forth on Schedule I, other than receipt by the Pledgors of the approval of the
Nevada Gaming Commission to the pledge of the Equity Interests in each Subject
Grantor licensed by or registered with the Nevada Gaming Commission, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (i) the pledge by such Pledgor of
the Pledged Equity pursuant to this Agreement and the grant by such Pledgor of
the security interest granted hereby, (ii) the execution, delivery or
performance of this Agreement by such Pledgor, or (iii) the exercise by
Administrative Agent of the voting or other rights, or the remedies in respect
of the Pledged Equity, provided for in this Agreement (except as may be required
in connection with a disposition of Pledged Equity by laws affecting the
offering and sale of securities generally).

 

(e)                                  Perfection.  Upon (i) the filing of UCC
financing statements naming such Pledgor as “debtor”, naming Administrative
Agent as “secured party” and describing the Pledged Equity in the filing offices
listed on Schedule II, and (ii) in the case of Pledged

 

4

--------------------------------------------------------------------------------


 

Equity consisting of certificated securities, in addition to filing such
financing statements, delivery of the certificates representing such
certificated securities to Administrative Agent, in each case duly endorsed or
accompanied by duly executed instruments of assignment or transfer in blank, the
security interests in the Pledged Equity, granted to Administrative Agent for
the ratable benefit of the Secured Parties, will constitute perfected security
interests therein prior to all other Liens, securing the payment of the Secured
Obligations.

 

(f)                                   Office Locations; Type and Jurisdiction of
Organization. Such Pledgor’s name as it appears in official filings in its
jurisdiction of organization, type of organization (i.e. corporation, limited
partnership, etc.), jurisdiction of organization, principal place of business,
chief executive office, office where such Pledgor keeps its records regarding
the Pledged Equity, and organization number provided by the applicable
Governmental Authority of the jurisdiction of organization are set forth on
Schedule III annexed hereto or in the applicable Counterpart.

 

(g)                                  Names.  No Pledgor (or predecessor by
merger or otherwise of such Pledgor) has, within the five year period preceding
the date hereof, or, in the case of an Additional Pledgor, the date of the
applicable Counterpart, had a different name from the name of such Pledgor
listed on the signature pages hereof, except the names set forth on Schedule III
annexed hereto or in the applicable Counterpart.

 

(h)                                 Margin Regulations.  The pledge of the
Pledged Equity pursuant to this Agreement does not violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

(i)                                     Other Information.  All information
heretofore, herein or hereafter supplied to Administrative Agent by or on behalf
of such Pledgor with respect to the Pledged Equity is accurate and complete in
all material respects.

 

The representations and warranties as to the information set forth in Schedules
referred to herein are made, as to each Pledgor (other than Additional
Pledgors), as of the date hereof and, as to each Additional Pledgor, as of the
date of the applicable Counterpart, except that, in the case of a Pledge
Amendment, such representations and warranties are made as of the date of such
Pledge Amendment.

 

SECTION 5.                         Covenants.  Each Pledgor shall:

 

(a)                                 not, except as expressly permitted by the
Credit Agreement, (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Equity, (ii) create or suffer to exist any Lien upon or with respect to any of
the Pledged Equity, except for Permitted Encumbrances and any other Liens
permitted by Section 8.03 of the Credit Agreement, or (iii) permit any issuer of
Pledged Equity to merge or consolidate unless all the outstanding Equity
Interests of the surviving or resulting Person are, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding shares of any other constituent
Person;

 

5

--------------------------------------------------------------------------------


 

(b)                                 (i) cause each issuer of Pledged Equity
(other than MGM Grand Detroit, LLC) not to issue any Equity Interests in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Pledgor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests of each issuer of Pledged Equity;

 

(c)                                  at its expense (i) perform and comply in
all material respects with all terms and provisions of any agreement related to
the Pledged Equity required to be performed or complied with by it,
(ii) maintain all such agreements in full force and effect, and (iii) enforce
all such agreements in accordance with their terms;

 

(d)                                 give Administrative Agent written notice of
any (i) change in such Pledgor’s name, identity or corporate structure and
(ii) reincorporation, reorganization or other action that results in a change of
the jurisdiction or organization of such Pledgor, in each case, as soon as
practicable and in any event no more than ten (10) days (or such longer period
as may be agreed by Administrative Agent) thereafter;

 

(f)                                   promptly deliver to Administrative Agent
all written notices received by it with respect to the Pledged Equity; and

 

(g)                                  if any Pledged Equity is not a security
pursuant to Section 8-103 of the UCC, not take any action that, under such
Section, converts such Pledged Equity into a security without causing the issuer
thereof to issue to it certificates or instruments evidencing such Pledged
Equity, which it shall promptly deliver to Administrative Agent as provided in
this Section 5.

 

SECTION 6.                         Further Assurances; Pledge Amendments.

 

(a)                                 Each Pledgor agrees that from time to time,
at the expense of such Pledgor, such Pledgor will promptly execute and deliver,
and cause to be executed and delivered, at request of Administrative Agent,
agreements establishing that Administrative Agent has control over all Pledged
Equity and all further instruments and documents, and take all further action,
that may be necessary, or that Administrative Agent may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Equity.  Without
limiting the generality of the foregoing, each Pledgor will:  (i) authorize and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be necessary, or as Administrative Agent
may request, in order to perfect and preserve the security interests granted or
purported to be granted hereby and (ii) at Administrative Agent’s reasonable
request, appear in and defend any action or proceeding that may affect such
Pledgor’s title to or Administrative Agent’s security interest in all or any
part of the Pledged Equity. Each Pledgor hereby authorizes Administrative Agent
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Pledged Equity without the signature
of such Pledgor.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Each Pledgor further agrees that it will,
upon obtaining any additional Pledged Equity, promptly (and in any event within
five Business Days (or such longer period as may be agreed by Administrative
Agent)) deliver to Administrative Agent a Pledge Amendment, duly executed by
such Pledgor, in substantially the form of Schedule IV annexed hereto (a “Pledge
Amendment”), in respect of the additional Pledged Equity to be pledged pursuant
to this Agreement; provided that the failure of such Pledgor to execute a Pledge
Amendment with respect to any additional Pledged Equity shall not impair the
security interest of Administrative Agent therein or otherwise adversely affect
the rights and remedies of Administrative Agent hereunder with respect thereto. 
Upon each such acquisition, the representations and warranties contained in
Section 4 hereof shall be deemed to have been made by such Pledgor as to the
Pledged Equity described in such Pledge Amendment.

 

SECTION 7.                         Voting Rights; Dividends; Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing:

 

(i)                                     each Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Pledged Equity or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement; provided, however, that such
Pledgor shall not exercise or refrain from exercising any such right if
Administrative Agent shall have notified such Pledgor that, in Administrative
Agent’s reasonable judgment, such action would have a material adverse effect on
the value of the Pledged Equity or any part thereof; and

 

(ii)                                  each Pledgor shall be entitled to receive
and retain any and all dividends, other distributions and interest paid in
respect of the Pledged Equity; provided, however, that any and all dividends,
other distributions and interest paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Equity shall be, and
shall forthwith be delivered to Administrative Agent to hold as, Pledged Equity
and shall, if received by such Pledgor, be received in trust for the benefit of
Administrative Agent, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to Administrative Agent as Pledged Equity in
the same form as so received (with all necessary endorsements).

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default, upon written notice from Administrative
Agent to Pledgors:

 

(i)                                     all rights of Pledgors to exercise the
voting and other consensual rights that they would otherwise be entitled to
exercise pursuant to Section 7(a)(i) shall cease, and all such rights shall
thereupon become vested in Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights;

 

(ii)                                  except as otherwise provided in the Credit
Agreement, all rights of Pledgors to receive the dividends, other distributions
and interest payments that they would otherwise be authorized to receive and
retain pursuant to Section 7(a)(ii) shall

 

7

--------------------------------------------------------------------------------


 

cease, and all such rights shall thereupon become vested in Administrative Agent
who shall thereupon have the sole right to receive and hold as Pledged Equity
such dividends, other distributions and interest payments; and

 

(iii)                               all dividends, principal, interest payments
and other distributions that are received by Pledgors contrary to the provisions
of paragraph (ii) of this Section 7(b) shall be received in trust for the
benefit of Administrative Agent, shall be segregated from other funds of
Pledgors and shall forthwith be paid over to Administrative Agent as Pledged
Equity in the same form as so received (with any necessary endorsements).

 

(c)                                  In order to permit Administrative Agent to
exercise the voting and other consensual rights that it may be entitled to
exercise pursuant to Section 7(b)(i) and to receive all dividends and other
distributions which it may be entitled to receive under Section 7(a)(ii) or
Section 7(b)(ii), (i) each Pledgor shall promptly execute and deliver (or cause
to be executed and delivered) to Administrative Agent all such proxies, dividend
payment orders and other instruments as Administrative Agent may from time to
time reasonably request and (ii) without limiting the effect of the immediately
preceding clause (i), each Pledgor hereby grants to Administrative Agent an
irrevocable proxy to vote the Pledged Equity and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Equity would be
entitled (including, without limitation, giving or withholding written consents
of holders of Equity Interests, calling special meetings of holders of Equity
Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or agent
thereof), upon the occurrence of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations.

 

SECTION 8.                         Administrative Agent Appointed
Attorney-in-Fact.  Each Pledgor hereby irrevocably appoints Administrative Agent
as such Pledgor’s attorney-in-fact, with full authority in the place and stead
of Pledgor and in the name of such Pledgor, Administrative Agent or otherwise,
upon the occurrence and during the continuance of an Event of Default, in
Administrative Agent’s reasonable discretion to take any action and to execute
any instrument that Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including without limitation:

 

(a)                                 to file one or more financing or
continuation statements, or amendments thereto, relative to all or any part of
the Pledged Equity without the signature of such Pledgor;

 

(b)                                 to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Pledged Equity;

 

(c)                                  to receive, endorse and collect any
instruments made payable to such Pledgor representing any dividend, principal or
interest payment or other distribution in respect of the Pledged Equity or any
part thereof and to give full discharge for the same;

 

8

--------------------------------------------------------------------------------


 

(d)                                 to file any claims or take any action or
institute any proceedings that Administrative Agent may deem necessary or
desirable for the collection of any of the Pledged Equity or otherwise to
enforce the rights of Administrative Agent with respect to any of the Pledged
Equity;

 

(e)                                  to pay or discharge taxes or Liens (other
than Liens permitted under this Agreement or the Credit Agreement) levied or
placed upon or threatened against the Pledged Equity, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Administrative Agent in its sole discretion, any such payments made by
Administrative Agent to become obligations of such Pledgor to Administrative
Agent, due and payable immediately without demand; and

 

(f)                                   generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Pledged Equity
as fully and completely as though Administrative Agent were the absolute owner
thereof for all purposes, and to do, at Administrative Agent’s option and such
Pledgor’s expense, at any time or from time to time, all acts and things that
Administrative Agent deems necessary to protect, preserve or realize upon the
Pledged Equity and Administrative Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Pledgor might do.

 

SECTION 9.                         Administrative Agent May Perform; No
Assumption.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, if any Pledgor fails to perform any
agreement contained herein, Administrative Agent may itself perform, or cause
performance of, such agreement, and the expenses of Administrative Agent
incurred in connection therewith shall be payable by such Pledgor under
Section 13(b).

 

Anything contained herein to the contrary notwithstanding, (i) each Pledgor
shall remain liable under any agreements included in or related to the Pledged
Equity, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Administrative Agent of any of its rights
hereunder shall not release any Pledgor from any of its duties or obligations
under any such agreements, and (iii) Administrative Agent shall not have any
obligation or liability under any such agreements by reason of this Agreement,
nor shall Administrative Agent be obligated to perform any of the obligations or
duties of any Pledgor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

 

SECTION 10.  Standard of Care.  The powers conferred on Administrative Agent
hereunder are solely to protect its interest in the Pledged Equity and shall not
impose any duty upon it to exercise any such powers.  Except for the exercise of
reasonable care in the custody of any Pledged Equity in its possession and the
accounting for moneys actually received by it hereunder, Administrative Agent
shall have no duty as to any Pledged Equity, it being understood that
Administrative Agent shall have no responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Equity, whether or not Administrative
Agent has or is deemed

 

9

--------------------------------------------------------------------------------


 

to have knowledge of such matters, (b) taking any necessary steps (other than
steps taken in accordance with the standard of care set forth above to maintain
possession of the Pledged Equity) to preserve rights against any prior parties
or any other rights pertaining to any Pledged Equity, (c) taking any necessary
steps to collect or realize upon the Secured Obligations or any guarantee
therefor, or any part thereof, or any of the Pledged Equity, or (d) initiating
any action to protect the Pledged Equity against the possibility of a decline in
market value.  Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of Pledged Equity in its possession if such
Pledged Equity is accorded treatment substantially equal to that which
Administrative Agent accords its own property consisting of negotiable
securities.

 

SECTION 11.  Remedies.

 

(a)                                 If any Event of Default (as defined in the
Credit Agreement) shall have occurred and be continuing, Administrative Agent
may exercise in respect of the Pledged Equity, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Pledged Equity), and Administrative Agent may also in
its sole discretion, without notice except as specified below, sell the Pledged
Equity or any part thereof in one or more parcels at public or private sale or
other disposition (including, without limitation, pursuant to section 363(k),
section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code of the United
States), at any exchange or broker’s board or at any of Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Administrative
Agent may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Pledged Equity.  Administrative Agent or any
other Secured Party may be the purchaser of any or all of the Pledged Equity at
any such sale, and Administrative Agent, as agent for and representative of the
Secured Parties (but not any Secured Party in its individual capacity unless the
Required Lenders shall otherwise agree in writing), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Equity sold at any such public sale, to use
and apply any of the Secured Obligations as a credit on account of the purchase
price for any Pledged Equity payable by Administrative Agent at such sale.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgors, and each Pledgor hereby waives (to the
extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.  Each Pledgor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Pledgor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  Administrative Agent shall not be obligated to make any sale of
Pledged Equity regardless of notice of sale having been given.  Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Pledgor hereby
waives any claims against Administrative Agent arising by reason of the fact
that the price at which any Pledged Equity may have been sold at such a private
sale was less than the price which might have been obtained at a public sale,
even if Administrative Agent accepts the first offer received and

 

10

--------------------------------------------------------------------------------


 

does not offer such Pledged Equity to more than one offeree.  If the proceeds of
any sale or other disposition of the Pledged Equity are insufficient to pay all
the Secured Obligations, Pledgors shall be jointly and severally liable for the
deficiency and the fees of any attorneys employed by Administrative Agent to
collect such deficiency.  Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code of the United States) may
be the purchaser or licensor of any or all of the Pledged Equity at any such
sale or other disposition, free of any right or equity of redemption, which
equity of redemption each Pledgor hereby releases, and Administrative Agent, as
agent for the Secured Parties, shall be entitled, upon instructions from the
Required Lenders, for the purpose of bidding and making settlement or payment of
the purchase price for all or any portion of the Pledged Equity sold at any such
sale or disposition, to use and apply any of the Obligations (subject to
Section 11.20 of the Credit Agreement) as a credit on account of the purchase
price for any collateral payable by Administrative Agent at such sale or other
disposition.  Administrative Agent may sell the Pledged Equity without giving
any warranties as to the Pledged Equity and may specifically disclaim any
warranties of title, which procedures shall not be considered to adversely
affect the commercial reasonableness of any sale of the Pledged Equity.

 

(b)                                 Each Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, Administrative Agent may be compelled, with respect to any sale
of all or any part of the Pledged Equity conducted without prior registration or
qualification of such Pledged Equity under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Pledged Equity for their own account, for investment and
not with a view to the distribution or resale thereof.  Each Pledgor
acknowledges that any such private placement may be at prices and on terms less
favorable than those obtainable through a sale without such restrictions
(including, without limitation, an offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances and
the registration rights granted to Administrative Agent by such Pledgor pursuant
to Section 11(e), such Pledgor agrees that any such private placement shall not
be deemed, in and of itself, to be commercially unreasonable and that
Administrative Agent shall have no obligation to delay the sale of any Pledged
Equity for the period of time necessary to permit the issuer thereof to register
it for a form of sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.

 

(c)                                  Each Pledgor recognizes that, by reason of
certain requirements of the Gaming Laws, Administrative Agent or any purchaser
may be required to obtain certain approvals under applicable Gaming Laws.  Each
Pledgor acknowledges that any such sale may be at prices and on terms less
favorable than those obtainable through a sale without such requirements.  Each
Pledgor agrees that Administrative Agent may consider the likelihood that a
particular purchaser will be able to obtain the required Gaming Approvals and
the likely timing of obtaining such Gaming Approvals.

 

(d)                                 If Administrative Agent determines to
exercise its right to sell any or all of the Pledged Equity, upon written
request, each Pledgor shall and shall cause each issuer of any Pledged Equity to
be sold hereunder from time to time to furnish to Administrative

 

11

--------------------------------------------------------------------------------


 

Agent all such information as Administrative Agent may request in order to
determine the amount of Pledged Equity that may be sold by Administrative Agent
in exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

 

(e)                                  If Administrative Agent shall determine to
exercise its right to sell all or any of the Pledged Equity, each Pledgor agrees
that, upon request of Administrative Agent (which request may be made by
Administrative Agent in its sole discretion), such Pledgor will, at its own
expense:

 

(i)                                     execute and deliver, and cause each
issuer of the Pledged Equity contemplated to be sold and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the opinion of Administrative Agent, advisable to register such Pledged
Equity under the provisions of the Securities Act and to cause the registration
statement relating thereto to become effective and to remain effective for such
period as prospectuses are required by law to be furnished, and to make all
amendments and supplements thereto and to the related prospectus which, in the
opinion of Administrative Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto;

 

(ii)                                  use its best efforts to qualify the
Pledged Equity under all applicable state securities or “Blue Sky” laws and to
obtain all necessary governmental approvals for the sale of the Pledged Equity,
as requested by Administrative Agent;

 

(iii)                               cause each such issuer to make available to
its security holders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 11(a) of the Securities Act;

 

(iv)                              do or cause to be done all such other acts and
things as may be necessary to make such sale of the Pledged Equity or any part
thereof valid and binding and in compliance with applicable law; and

 

(v)                                 bear all costs and expenses, including
reasonable attorneys’ fees, of carrying out its obligations under this
Section 11(e).

 

Each Pledgor further agrees that a breach of any of the covenants contained in
this Section 11(e) will cause irreparable injury to Administrative Agent, that
Administrative Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Sections
11(e) shall be specifically enforceable against such Pledgor, and such Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities.  Nothing in this Section 11(e) shall in any way
alter the rights of Administrative Agent hereunder.

 

12

--------------------------------------------------------------------------------


 

SECTION 12.  Application of Proceeds.  All proceeds received by Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Pledged Equity shall be applied as provided in the Credit
Agreement.

 

SECTION 13.  Indemnity and Expenses.

 

(a)                                 Pledgors jointly and severally agree to
indemnify Administrative Agent, each other Secured Party and each Related Party
of any of the foregoing Persons (each an “Indemnitee”) from and against any and
all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
a court of competent jurisdiction determines in a final-non-appealable judgment
that any claims, losses and liabilities resulted from (x) the gross negligence
or willful misconduct of such Indemnitee or of any Related Indemnified Person of
such Indemnitee, (y) a material breach of any obligations of such Indemnitee
under any Loan Document by such Indemnitee or (z) any dispute solely among
Indemnitees or of any Related Indemnified Person of such Indemnitee other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
Administrative Agent (and any sub-agent thereof), Lender or L/C Issuer under the
Facility and other than any claims arising out of any act or omission of the
Pledgors or any of their Affiliates.  No Indemnitee or Pledgor shall have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Pledgor, in respect of any such damages incurred
or paid by an Indemnitee to a third party).

 

(b)                                 Pledgors jointly and severally agree to pay
to Administrative Agent upon demand the amount of any and all costs and expenses
in accordance with Section 11.04(a) of the Credit Agreement.

 

(c)                                  The obligations of Pledgors in this
Section 13 shall (i) survive the termination of this Agreement and the discharge
of Pledgors’ other obligations under the Credit Agreement and the other Loan
Documents and (ii), as to any Pledgor that is a party to the Guaranty, be
subject to the provisions of Section 1(b) thereof.

 

SECTION 14.  Continuing Security Interest; Transfer of Loans.  This Agreement
shall create a continuing security interest in the Pledged Equity and shall
(a) remain in full force and effect until the Termination Conditions have been
satisfied and the payment in full of all Secured Obligations arising under any
Secured Hedge Agreement or Secured Cash Management Agreement, (b) be binding
upon each Pledgor, its successors and assigns, and (c) inure, together with the
rights and remedies of Administrative Agent hereunder, to the benefit of
Administrative Agent, the other Secured Parties and their respective successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), but subject to the provisions of Section 11.06 of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise.  Upon
the satisfaction of the Termination Conditions

 

13

--------------------------------------------------------------------------------


 

and the payment in full of all Secured Obligations arising under any Secured
Hedge Agreement or Secured Cash Management Agreement, the security interest
granted hereby shall terminate and all rights to the Pledged Equity shall revert
to Pledgors.  Upon any such termination Administrative Agent will, at Pledgors’
expense, execute and deliver to Pledgors such documents as Pledgors shall
reasonably request to evidence such termination.  In addition, upon the proposed
sale, transfer or other disposition of any Pledged Equity by a Pledgor in
accordance with the Credit Agreement for which such Pledgor desires to obtain a
security interest release from Administrative Agent, a security interest release
may be obtained pursuant to the provisions of Section 10.10 of the Credit
Agreement.

 

SECTION 15.  Administrative Agent as Agent.

 

(a)                                 Administrative Agent has been appointed to
act as Administrative Agent hereunder by Lenders, Hedge Banks and Cash
Management Banks, by their acceptance of the benefits hereof.  Administrative
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including without limitation the release or
substitution of Pledged Equity), solely in accordance with this Agreement and
the Credit Agreement; provided that Administrative Agent shall exercise, or
refrain from exercising, any remedies provided for in Section 11 in accordance
with the instructions of the Required Lenders.

 

(b)                                 Administrative Agent shall at all times be
the same Person that is Administrative Agent under the Credit Agreement. 
Written notice of resignation by Administrative Agent pursuant to Section 10.06
of the Credit Agreement shall also constitute notice of resignation as
Administrative Agent under this Agreement; and appointment of a successor
Administrative Agent pursuant to Section 10.06 of the Credit Agreement shall
also constitute appointment of a successor Administrative Agent under this
Agreement.  Upon the acceptance of any appointment as Administrative Agent under
Section 10.06 of the Credit Agreement by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent under this Agreement, and the retiring Administrative Agent under this
Agreement shall promptly (i) transfer to such successor Administrative Agent all
sums, securities and other items of Pledged Equity held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under this
Agreement, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created hereunder, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement while it was Administrative Agent hereunder.

 

14

--------------------------------------------------------------------------------


 

SECTION 16.  Additional Pledgors and Release of Pledgors.

 

From time to time subsequent to the date hereof, in accordance with the terms of
Credit Agreement, including, Sections 6.08 and 6.09, additional Restricted
Subsidiaries of MGM Resorts may become parties hereto as additional Pledgors
(each an “Additional Pledgor”), by executing a counterpart of this Agreement
substantially in the form of Schedule V annexed hereto; provided that, no
Restricted Subsidiary of MGM Resorts shall be required to become a party hereto
except to the extent it is the owner of the Equity Interests of a Subject
Grantor; provided further that if at any time a Pledgor or Additional Pledgor no
longer owns the Equity Interests of any Subject Grantor or such Subject Grantor
shall no longer own a Mortgaged Real Property, in each case in a manner
permitted by the Credit Agreement, the security interest granted hereby in
respect of such Subject Grantor shall automatically terminate and such Pledgor
shall be released from all obligations hereunder.  Upon delivery of any such
counterpart to Administrative Agent, notice of which is hereby waived by
Pledgors, each such Additional Pledgor shall be a Pledgor and shall be as fully
a party hereto as if such Additional Pledgor were an original signatory hereto. 
Each Pledgor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Pledgor
hereunder, nor by any election of Administrative Agent not to cause any
Subsidiary of Company to become an Additional Pledgor hereunder.  This Agreement
shall be fully effective as to any Pledgor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Pledgor hereunder.

 

SECTION 17.  Amendments; Etc.  No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure by any
Pledgor therefrom, shall in any event be effective unless the same shall be in
writing and signed by Administrative Agent and, in the case of any such
amendment or modification, by Pledgors.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

SECTION 18.  Notices.  Any notice or other communication herein required or
permitted to be given shall be given in accordance with Section 11.02 of the
Credit Agreement; provided, however, that, for the purposes hereof, the address
of each party hereto shall be as provided in Section 11.02 of the Credit
Agreement or as set forth under such party’s name on Schedule A hereof or such
other address as shall be designated by such party in a written notice delivered
to the other parties hereto.

 

SECTION 19.  Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Administrative Agent in the exercise of any power, right
or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

SECTION 20.  Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

15

--------------------------------------------------------------------------------


 

SECTION 21.  Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

SECTION 22. Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN ANY LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT
SHALL BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL EACH BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE
AGENT, ANY OTHER SECURED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST SUCH PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR

 

16

--------------------------------------------------------------------------------


 

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 18.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 23.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 24.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when it shall have been executed by Administrative Agent and (i) when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and (ii) with
respect to the Pledged Equity hereunder consisting of the Equity Interests in
each Subject Grantor licensed by or registered with the Nevada Gaming
Commission, upon receipt of the approval of the Nevada Gaming Commission to the
pledge of such Pledged Equity.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgors and Administrative Agent have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

Pledgors:

 

MGM RESORTS INTERNATIONAL

 

 

 

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

MGM GRAND DETROIT, INC.

 

NEW PRMA LAS VEGAS, INC.

 

MIRAGE RESORTS, INCORPORATED

 

MANDALAY RESORT GROUP

 

 

 

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Secretary or Attorney-in-Fact, as applicable, of each of the foregoing

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Maurice Washington

 

Name:

Maurice Washington

 

Title:

Vice President, Agency Management Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name

 

Notice of Address

MGM Resorts International
MGM Grand Detroit, Inc.
New PRMA Las Vegas, Inc.
Mirage Resorts, Incorporated
Mandalay Resort Group

 

MGM Resorts International
3600 Las Vegas Boulevard, South
Las Vegas, NV 89109
Attn: William M. Scott IV

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledgor

 

Issuer

 

Class
of Equity Interest

 

Certificate 
Nos.

 

Amount of
Equity
Interests

 

Percentage
Owned

 

Mandalay Resort Group

 

MGM Resorts Mississippi, Inc.

 

Common shares

 

1

 

1000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

MGM Resorts International

 

MGM Grand Hotel, LLC

 

Membership interest

 

1

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

MGM Resorts International

 

New York-New York Hotel & Casino, LLC

 

Membership interest

 

3

 

N/A

 

50

%

 

 

 

 

 

 

 

 

 

 

 

 

New PRMA Las Vegas, Inc.

 

New York-New York Hotel & Casino, LLC

 

Membership interest

 

4

 

N/A

 

50

%

 

 

 

 

 

 

 

 

 

 

 

 

Mirage Resorts, Incorporated

 

Bellagio, LLC

 

Membership interest

 

1

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mirage Resorts, Incorporated

 

The Mirage Casino-Hotel

 

Common shares

 

2

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

MGM Grand Detroit, Inc.

 

MGM Grand Detroit, LLC

 

Membership interest

 

N/A

 

N/A

 

97

%

 

Exceptions to Section 4(a):

 

None.

 

Exceptions to Section 4(b):

 

Approximately 97% of the voting securities of MGM Grand Detroit, LLC are owned
by MGM Grand Detroit, Inc. and 3% are owned by unrelated third parties.

 

Exceptions to Section 4(d):

 

The pledge of the common shares and membership interests, as applicable, of MGM
Grand Hotel, LLC, New York-New York Hotel & Casino LLC, Bellagio, LLC and The
Mirage Casino-Hotel will be subject to approval by the Nevada Gaming Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Filing Offices

 

Pledgor

 

Filing Offices

Mandalay Resort Group

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

 

 

MGM Resorts International

 

Delaware Secretary of State
Division of Corporations
John G. Townsend Building
401 Federal Street, Suite 4
Dover, DE 19901

 

 

 

New PRMA Las Vegas, Inc.

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

 

 

Mirage Resorts, Incorporated

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

 

 

MGM Grand Detroit, Inc.

 

Delaware Secretary of State
Division of Corporations
John G. Townsend Building
401 Federal Street, Suite 4
Dover, DE 19901

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Office Locations, Type and Jurisdiction of Organization

 

Name of Pledgor

 

Type of 
Organization

 

Office Locations

 

Jurisdiction of 
Organization

 

Organization 
Number

 

 

 

 

 

 

 

 

 

Mandalay Resort Group

 

Corporation

 

3950 Las Vegas Boulevard South,
Las Vegas,
Nevada 89119

 

Nevada

 

C571-1974

 

 

 

 

 

 

 

 

 

MGM Resorts International

 

Corporation

 

3600 Las Vegas
Boulevard South,
Las Vegas,
Nevada 89109

 

Delaware

 

2082204

 

 

 

 

 

 

 

 

 

New PRMA Las Vegas, Inc.

 

Corporation

 

3950 Las Vegas
Boulevard South,
Las Vegas,
Nevada 89119

 

Nevada

 

C7415-1999

 

 

 

 

 

 

 

 

 

Mirage Resorts, Incorporated

 

Corporation

 

3950 Las Vegas
Boulevard South,
Las Vegas,
Nevada 89119

 

Nevada

 

C508-1949

 

 

 

 

 

 

 

 

 

MGM Grand Detroit, Inc.

 

Corporation

 

3950 Las Vegas
Boulevard South,
Las Vegas,
Nevada 89119

 

Delaware

 

2767602

 

Names of Pledgors Used in Past Five Years

 

Name of Pledgor

 

Names used in Past 5 Years

MGM Resorts International

 

MGM MIRAGE

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                         ,         , is delivered
pursuant to Section 6(b) of the Pledge Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge Agreement dated December 20, 2012, among MGM Resorts International, a
Delaware corporation, the other Pledgors named therein, and Bank of America,
N.A., as Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”; capitalized terms used
herein without definitions shall have the meanings assigned to such terms in the
Pledge Agreement), and that the Pledged Equity listed on this Pledge Amendment
shall be deemed to be part of the Pledged Equity and shall become part of the
Pledged Equity and shall secure all Secured Obligations.

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

Issuer

 

Class of
Equity
Interests

 

Certificate
Nos.

 

Amount of
Equity
Interests

 

Percentage
Ownership
Interest

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

FORM OF COUNTERPART

 

COUNTERPART (this “Counterpart”), dated               , is delivered pursuant to
Section 16 of the Pledge Agreement referred to below.  The undersigned hereby
agrees that this Counterpart may be attached to the Pledge Agreement dated
December 20, 2012, among MGM Resorts International, a Delaware corporation, the
other Pledgors named therein, and Bank of America, N.A., as Administrative Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”; capitalized terms used herein without definitions shall have
the meanings assigned to such terms in the Pledge Agreement).  The undersigned,
by executing and delivering this Counterpart, hereby becomes a Pledgor under the
Pledge Agreement in accordance with Section 16 thereof and agrees to be bound by
all of the terms thereof.  [Without limiting the generality of the foregoing,
the items of property described in the schedule attached hereto shall be deemed
to be part of and shall become part of the Pledged Equity and shall secure all
Secured Obligations.(1)

 

 

 

[NAME OF ADDITIONAL PLEDGOR]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)           Attach Schedule if appropriate to set forth applicable information
per Schedules attached to the Pledge Agreement.

 

--------------------------------------------------------------------------------